DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 14/245,858 and 15/669,449, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The previously filed applications do not discuss or provide support for a feedback interface or any machine learning, therefore claims 1-24 of the instant application have a revised priority date of 5/8/2018.
Response to Arguments
Applicant’s amendments, and remarks directed to the amendments, with respect to the rejection(s) under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2013/0296719 to Packer et al.
The Packer reference teaches a resuscitation response system, including a trained neural network (Fig. 7), which is a machine learning model using prior resuscitation instruction and outcome (¶[0098]) in order to provide current real-time feedback about compression rate, compression depth, and so on (¶[0098], Fig. 2A and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 13-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGusty et al. (U.S. PGPUB 2011/0237924,) hereinafter referred to as McGusty; in view of Kitchens et al. (U.S. PGPUB 2013/0046543,) hereinafter referred to as Kitchens; further in view of Packer et al. (U.S. Patent Application Publication No. 2013/0296719,) hereinafter referred to as Packer.
 Regarding claim 1, McGusty teaches an apparatus configured to provide feedback to caregivers for a code blue scenario, the apparatus comprising: 
an enclosure configured to be adhered to a chest of a subject, the enclosure configured to withstand compressive forces applied to the subject's chest from chest compressions for resuscitation of the subject such that components disposed within the enclosure are protected from mechanical damage  (Fig. 10 and 11, element 110, described in ¶[0074] and ¶[100]); 
a sensor bank at least partially disposed within the enclosure  (¶[0105] amplifiers for each EKG channel and a CPU for capturing the data are provided within the enclosure), the sensor bank being configured to provide signals conveying information associated with the code blue scenario (¶[0025], Examiner is interpreting “information associated with a code blue scenario” as physiological or vital sign information that is used for the determination of a code blue scenario as noted in Applicant’s disclosure ¶[0004] and ¶[0005]), the information including vital signs of the subject (¶[0025]), information associated with chest movements of the subject (¶[0093]); and
one or more processors operatively coupled with the sensor bank (¶[0021]).
McGusty is silent on specifically acquiring audio information from an environment surrounding the subject during resuscitation and a feedback interface coupled with the enclosure, the feedback interface configured to provide real-time feedback to the caregivers during the code blue scenario, the real-time feedback comprising a recommendation to begin resuscitation, and/or adjustments that should be made to ongoing resuscitation; and the one or more processors configured by computer program 
Attention is brought to the Kitchens reference, which teaches an apparatus for using voice recognition software to collect audio information from the environment, namely voice commands and verbal communications, during a patient resuscitation event, thereby acquiring audio information from an environment surrounding a subject during resuscitation (¶¶[0053-0055]). 
Kitchens further teaches a feedback interface coupled with the enclosure, the feedback interface configured to provide real-time feedback to the caregivers during the code blue scenario (¶[0045]), the real-time feedback comprising a recommendation to begin resuscitation, and/or adjustments that should be made to ongoing resuscitation; and the one or more processors configured by computer program instructions to generate the real-time feedback based on the information in the signals from the sensor bank (¶[0062] coordinate treatment of alarm conditions, ¶[0012] code blue procedure, specifically, ¶[0055] lists exemplary “adjustments”).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the means for inputting information and providing audible feedback into the apparatus of McGusty with a voice recognition module and subsequent reporting processing to receive and report voice commands and verbal communications in the environment as disclosed in Kitchens, in addition to providing audible feedback, because Kitchens teaches that by using interactive voice response technology to acquire ambient environmental data, user input can be verified by and responded to immediately with voice feedback to enhance patient safety (Kitchens, ¶[0007]).

Attention is drawn to the Packer reference, which teaches a resuscitation response system, including a trained neural network (Fig. 7), which is a machine learning model using prior resuscitation instruction and outcome (¶[0098]) in order to provide current real-time feedback about compression rate, compression depth, and so on (¶[0098], Fig. 2A and 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the resuscitation feedback system of McGusty to include an intelligent CPR guide, as taught by Packer, to improve responder performance (Packer ¶[0007], ¶[0011]).
Regarding claim 2, McGusty, as modified by Kitchens and Packer, teaches the apparatus of claim 1.
Kitchens further teaches wherein the feedback interface comprises one or more of a display screen, one or more indicator lights, or a speaker (¶[0042]), and wherein the feedback interface is configured to provide the real-time feedback to the caregivers via one or more of the display screen, the one or more indicator lights, or the speaker (¶[0045]).
Regarding claim 4, McGusty, as modified by Kitchens and Packer, teaches the apparatus of claim 1.
McGusty further teaches wherein the enclosure is further configured to removably adhere to skin of the subject's chest (¶[0084] and ¶[0086]).
Regarding claim 6, McGusty, as modified by Kitchens and Packer, teaches the apparatus of claim 1.
 Kitchens further teaches wherein the feedback interface includes a timer (¶[0012], e.g. timer is counting the time).
McGusty further teaches wherein the apparatus is activated responsive to one or both of the apparatus being removably adhered to the subject's chest or an adhesive cover being removed from the enclosure (this function is not controlled by a processor, in order to teach this function, a prior art device must merely be capable if the claimed use; furthermore “responsive to” just requires that the function occur after another occurrence, it does not recite any particular test or decision making; McGusty teaches a power supply which always provides power during power on, this would provide power when the apparatus is adhered and when it is not, as long as the device is switched on ¶[0105]).
Regarding claims 13-14, 16, and 18, the claims are directed to a method of performing substantially the same steps as claimed in claims 1-2, 4, and 6 and are rejected under substantially the same sections of McGusty, Kitchens, and Packer.
Claims 3, 5, 12, 15, 17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGusty et al. (U.S. PGPUB 2011/0237924,) hereinafter referred to as McGusty; in view of Kitchens et al. (U.S. PGPUB 2013/0046543,) hereinafter referred to as Kitchens; further in view of Packer et al. (U.S. Patent Application Publication No. 2013/0296719,) hereinafter referred to as Packer; further in view of Sullivan et al. (U.S. PGPUB 2016/0135706,) hereinafter referred to as Sullivan.
Regarding claim 3, McGusty, as modified by Kitchens, teaches the apparatus of claim 1.
As discussed in the rejection of claim 1, Packer teaches a resuscitation response system, including a trained neural network (Fig. 7), which is a machine learning model using prior resuscitation instruction and outcome (¶[0098]) in order to provide current real-time feedback about compression rate, compression depth, and so on (¶[0098], Fig. 2A and 5).
McGusty as modified does not teach determining which future actions taken by caregivers during resuscitation would improve a likelihood of recovery from the code blue scenario by the subject, and generating the real-time feedback based on the predictions.
Attention is brought to the Sullivan reference, which teaches one or more processors configured such that generating the real-time feedback based on the information in the signals from the sensor bank (¶[0236-0238]], ¶¶[0317-0323], ¶[0372]) comprises a machine-learning analysis (¶¶[0313-0314]) of the information in the signals from the sensor bank, the machine-learning analysis comprising determining which future actions taken by caregivers during resuscitation would improve a likelihood of recovery from the code blue scenario by the subject, and generating the real-time feedback based on the predictions (¶[0286], ¶[0278], e.g.).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the audible procedure instructions of Kitchens (as combined with McGusty) to include machine learning enabled predictive outcome feedback, as taught by Sullivan, 
Regarding claim 12, McGusty, as modified by Kitchens and Packer, teaches the apparatus of claim 1.
 wherein the sensor bank includes: 
a heart rate sensor configured to provide a signal conveying information associated with a heart rate of the subject during resuscitation (¶[0025]); 
a cardiac rhythm sensor configured to provide a signal conveying information associated with a cardiac rhythm of the subject during resuscitation (¶[0025]); 
a respiration sensor configured to provide a signal conveying information associated with a respiration of the subject during resuscitation (¶[0093]); 
a chest movement sensor configured to provide a signal conveying information associated with chest movements caused by artificial respiration provided to the subject during resuscitation (¶[0093]); 
a temperature sensor configured to provide a signal conveying information associated with a temperature of the subject during resuscitation (¶[0088]); 
a chest compression sensor configured to provide a signal conveying information associated with chest compressions performed on the subject during resuscitation (¶[0093]).
Kitchens teaches a verbal communication sensor configured to provide a signal conveying information associated with verbal communication in an environment of the subject during resuscitation (¶[0034]).

Attention is brought to the Sullivan reference, which teaches a blood pressure sensor configured to provide a signal conveying information associated with a blood pressure of the subject during resuscitation (¶[0238]); an oxygen saturation sensor configured to provide a signal conveying information associated with an oxygen saturation of the subject during resuscitation (¶[0238]); a cardioversion and/or defibrillation sensor configured to provide a signal conveying information associated with cardioversion procedures and/or defibrillation procedures performed on the subject during resuscitation (¶[0466] shockable rhythm detection).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the audible procedure instructions of Kitchens (as combined with McGusty) to include machine learning enabled predictive outcome feedback including additional sensors and defibrillation/cardioversion related sensors, as taught by Sullivan, because Sullivan teaches that it enables proactive decision-making for patients and improvement of the rate of sudden death (Sullivan ¶[0005]).
Regarding claims 15, 17, and 24, the claims are directed to a method of performing substantially the same steps as claimed in claims 3, 5, and 12 and are .
Claims 7-11 and 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGusty et al. (U.S. PGPUB 2011/0237924,) hereinafter referred to as McGusty; in view of Kitchens et al. (U.S. PGPUB 2013/0046543,) hereinafter referred to as Kitchens; further in view of Packer et al. (U.S. Patent Application Publication No. 2013/0296719,) hereinafter referred to as Packer; further in view of (Wyllie, J., Bruinenberg, J., Roehr, C., Rüdiger, M., Trevisanuto, D. and Urlesberger, B., 2015. European Resuscitation Council Guidelines for Resuscitation 2015. Resuscitation, 95(1-80),) hereinafter referred to as Wyllie.
Regarding claim 7, McGusty, as modified by Kitchens, teaches the apparatus of claim 6.
Kitchens further teaches that the one or more processors are continually timing for the purpose of determining time elapsed since a medical event for the purposes of recommending a desired treatment protocol (e.g. ¶[0011], ¶[0012], ¶[0055]).
McGusty as modified does not teach wherein the one or more processors are configured such that generating the real-time feedback based on the information in the signals from the sensor bank comprises determining time elapsed since collapse of the subject, the time elapsed since collapse determined to be at least one minute responsive to the information in the signals from the sensor bank indicating ventricular fibrillation and no respiratory movement.
Attention is brought to the Wyllie reference, which teaches determining time elapsed since collapse of the subject, the time elapsed since collapse determined to be 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the real-time feedback of Kitchens to incorporate the officially recommended resuscitation guidelines, taught by Wyllie, because “they represent a widely accepted view of how resuscitation should be undertaken both safely and effectively,” (Wyllie, p. 1).
Regarding claim 8, McGusty, as modified by Kitchens, Packer, and Wyllie, teaches the apparatus of claim 7.
Kitchens further teaches that the one or more processors are continually timing for the purpose of determining time elapsed since a medical event for the purposes of recommending a desired treatment protocol (e.g. ¶[0011], ¶[0012], ¶[0055]).
Wyllie further teaches a recommendation to begin chest compressions on the subject, the recommendation to begin chest compressions on the subject determined responsive to the time elapsed since collapse of the subject being at least one minute, the information in the signals from the sensor bank indicating no respiratory movement, and the information in the signals from the sensor bank indicating no pulse in the subject (Fig. 1.25 flowchart p. 43, e.g. pulseless cardiac arrest leading to CPR recommendation, note: flowchart begins with lack of breathing).
Regarding claim 9, McGusty, as modified by Kitchens, Packer, and Wyllie, teaches the apparatus of claim 8.

Wyllie further teaches a recommendation to shock or defibrillate the subject, the recommendation to shock or defibrillate the subject determined responsive to a time elapsed since a start of chest compressions being at least three minutes, the information in the signals from the sensor bank indicating ventricular fibrillation, and the information in the signals from the sensor bank indicating no pulse in the subject (Fig. 1.25 and 1.27 shockable pulseless VF, “at least 3 minutes” comprises all shocks recommended past 3 minutes).
Regarding claim 10, McGusty, as modified by Kitchens, Packer, and Wyllie, teaches the apparatus of claim 8.
Kitchens further teaches that the one or more processors are continually timing for the purpose of determining time elapsed since a medical event for the purposes of recommending a desired treatment protocol (e.g. ¶[0011], ¶[0012], ¶[0055]).
Wyllie further teaches a recommendation to inject the subject with epinephrine, the recommendation to inject the subject with epinephrine determined responsive to a time elapsed since a start of chest compressions being at least five minutes, the information in the signals from the sensor bank indicating ventricular fibrillation, and the information in the signals from the sensor bank indicating no pulse in the subject (Fig. 1.25 and 1.27 shockable pulseless VF, “at least 3 minutes” comprises adrenaline recommended past 5 minutes).
Regarding claim 11, McGusty, as modified by Kitchens, Packer, and Wylie, teaches the apparatus of claim 1.
Kitchens further teaches that the one or more processors are continually timing for the purpose of determining time elapsed since a medical event for the purposes of recommending a desired treatment protocol (e.g. ¶[0011], ¶[0012], ¶[0055]).
McGusty, above, teaches that chest motion is monitored and indicative of ventilation of a subject (with respect to respiration).
McGusty and Kitchens do not teach wherein the subject is receiving positive pressure ventilation during the code blue scenario, and wherein the one or more processors are configured such that the real-time feedback comprises a recommendation to adjust a ventilation pressure and/or a ventilation rate, the recommendation to adjust the ventilation pressure and/or the ventilation rate determined based on information in the signals related to a rate and depth of chest rise in the subject.
Attention is brought to the Wyllie reference, which teaches wherein a subject is receiving positive pressure ventilation during the code blue scenario, and wherein the one or more processors are configured such that the real-time feedback comprises a recommendation to adjust a ventilation pressure and/or a ventilation rate, the recommendation to adjust the ventilation pressure and/or the ventilation rate determined based on information in the signals related to a rate and depth of chest rise in the subject.  (p. 31, § Airway and Breathing, see also assessing chest rise for bag mask ventilation in p. 41, col. 1, ¶ 2).

Regarding claims 19-23, the claims are directed to a method of performing substantially the same steps as claimed in claims 7-11 and are rejected under substantially the same sections of McGusty, Kitchens, Packer, and Wyllie.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2005/0251213 to Freeman teaches a flowchart for resuscitation feedback which broadly read, depends on the prior issued feedback (detecting where in the flowchart a rescuer is).
U.S. Patent Application Publication No. 2011/0295622 to Farooq et al. teaches a historical evaluation of patient history and outcomes used to improve patient readmission rates.
U.S. Patent Application Publication No. 2012/0123223 to Freeman et al. teaches a smart dashboard for a resuscitation scenario including machine learning.
U.S. Patent Application Publication No. 2015/0352369 to Quan et al. teaches a CPR and defibrillation system including a predictive component.
U.S. Patent Application Publication No. 2015/0065815 to Najarian et al. teaches a plurality of machine learning algorithms to predict successful resuscitation outcomes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.L.S/Examiner, Art Unit 3792       

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792